            Case 5:21-cv-00407-JKP Document 1 Filed 04/22/21 Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

U.S. BANK NATIONAL                                 §
ASSOCIATION, NOT IN ITS                            §
INDIVIDUAL CAPACITY BUT                            §
SOLELY AS TRUSTEE FOR THE                          §
RMAC TRUST, SERIES 2018 G-CTT,                     §
                                                   §
      Plaintiff,                                   §
                                                   §     Civil Action No.
v.                                                 §
                                                   §
STEFFONE FOWLER AND JESSICA                        §
L. FOWLER, INDIVIDUALLY AND                        §
AS NEXT-FRIEND FOR AARON                           §
FOWLER,                                            §
                                                   §
     Defendants.                                   §

                           PLAINTIFF’S ORIGINAL COMPLAINT

       COMES NOW, U.S. Bank National Association, not in its individual capacity but solely

as trustee for the RMAC Trust, Series 2018 G-CTT (“U.S. Bank” or “Plaintiff”) and files this its

Original Complaint against and Steffone Fowler and Jessica L. Fowler, individually and as Next-

Friend for Aaron Fowler (“Defendants”), and would respectfully show the Court as follows:

                         I. PARTIES, JURISDICTION AND VENUE

       1.      Plaintiff is a national association and trustee of a traditional trust. When a trustee

is the real party in interest to the suit, its citizenship—not the citizenship of the beneficiaries of

the trust—controls for purposes of diversity jurisdiction. Navarro Sav. Assoc. v. Lee, 446 U.S.

458, 464–66 (1980); Mfrs. and Traders Trust Co. v. HSBC Bank USA, N.A., 564 F.Supp.2d 261,

263 (S.D.N.Y. 2008). When the trustee has the power to sue or be sued in its own name (and

does so), it is the real party in interest. Navarro, 446 U.S. at 464–66; Rivas v. U.S. Bank N.A.,

No. H-14-3246, 2015 U.S. Dist. LEXIS 74505 **3–4 (S.D. Tex. June 9, 2015). A national


PLAINTIFF’S ORIGINAL COMPLAINT
MWZM: 21-000028-316                                                                   PAGE 1
             Case 5:21-cv-00407-JKP Document 1 Filed 04/22/21 Page 2 of 9




banking association is considered a citizen of the state in which it is located. 28 U.S.C. § 1348.

Its location is determined by the state of its main office, as established in the bank’s articles of

association. Wachovia Bank, NA v. Schmidt, 546 U.S. 303, 318 (2006). U.S. Bank has its main

office in Ohio. Therefore, U.S. Bank is a citizen of Ohio for diversity purposes.

       2.       Decedent Ennis Arlaundo Fowler (“Decedent”) was an obligor under the Loan

Agreement. Decedent died on or about February 10, 2008. Upon information and belief, no

probate is open for Decedent’s estate in the county where the subject property is located or the

county where he died. Accordingly, there is no executor or administrator to be made a party in

this proceeding as the personal representative of Decedent’s estate.

       3.       Defendant Steffone Fowler is a citizen of Texas and the son of Decedent. He may

be served with process at his residence, 4900 E. Oltorf Street, Apt 419, Austin, Texas 78741, or

at such other place as he may be found. Summons is requested

       4.       Jessica L. Fowler, individually and as Next-Friend for Aaron Fowler is a citizen

of Virginia and borrower under the Loan Agreement. Aaron Fowler is a citizen of Virginia and

the son of Decedent. Since Defendant Aaron Fowler is a minor, Plaintiff names Defendant

Jessica L. Fowler as his Next-Friend, pursuant to Federal Rule of Civil Procedure 17(c)(2).

Defendant Jessica L. Fowler may be served with process at her residence, 13818 Mangrove Bay

Drive, Chester, Virginia 23836, or at such other place as she may be found. Summons is

requested.

       5.       This Court has jurisdiction over this dispute under 28 U.S.C. § 1332 because there

is complete diversity between Plaintiff and Defendants, and the amount in controversy exceeds

$75,000.00. Due to Defendants’ conduct, as alleged herein, Plaintiff has the right to foreclose

upon real property which secures a debt pursuant to a security instrument. In an action for



PLAINTIFF’S ORIGINAL COMPLAINT
MWZM: 21-000028-316                                                                  PAGE 2
             Case 5:21-cv-00407-JKP Document 1 Filed 04/22/21 Page 3 of 9




declaratory or injunctive relief, the amount in controversy for jurisdictional purposes is measured

by the “value of the right to be protected or the extent of the injury to be prevented.” Leininger v.

Leininger, 705 F.2d 727, 729 (5th Cir. 1983). If unable to foreclose on the Property, Plaintiff

stands to lose the value of the Property, plus any associated interest. Therefore, the value of the

Property determines the amount in controversy. See e.g., McDonald v. Deutsche Bank Nat. Trust

Co., 3:11-CV-2691-B, 2011 U.S. Dist. LEXIS 146040, 2011 WL 6396628 (N.D. Tex. Dec. 20,

2011) (holding that declaratory requests in foreclosure “call[] into question the right to the

property in its entirety and the amount in controversy is equal to the value of the property”).

According to the Guadalupe County Central Appraisal District Website, the Property involved in

this matter is valued at $246,005.00. Therefore, the amount in controversy is well in excess of

$75,000.00.

        6.      Additionally, attorney’s fees are included in the amount in controversy. See

Graham v. Henegar, 640 F.2d 732, 736 (5th Cir. 1981). Plaintiff estimates that attorney’s fees

will be in excess of $15,000.00 through trial.

        7.      Venue is proper in this district and division, the United States District Court for

the Western District of Texas, San Antonio Division, under 28 U.S.C. § 1391(b)(2) because the

real property that is the subject of this action is situated in this district and division.

                                     II. SUMMARY OF FACTS

        8.      On or about May 22, 2013, Decedent Ennis Arlaundo Fowler executed that

certain Note (the “Note”) in the original principal amount of $199,663.00 payable to NTFN, Inc.

and bearing interest at the rate of 3.375% per annum. A true and correct copy of the Note is

attached hereto as Exhibit A.




PLAINTIFF’S ORIGINAL COMPLAINT
MWZM: 21-000028-316                                                                       PAGE 3
             Case 5:21-cv-00407-JKP Document 1 Filed 04/22/21 Page 4 of 9




       9.       Concurrently with the Note, Decedent and Defendant Jessica L. Fowler (together

as “Borrowers”) executed that certain Deed of Trust (the “Security Instrument” and together with

the Note, the “Loan Agreement”), as grantors, granting Mortgage Electronic Registration

Systems, Inc. (“MERS”), as nominee for NTFN, Inc., a security interest in certain real property

and improvements located in Guadalupe County, Texas commonly known as 532 Wagon Wheel

Way, Cibolo, Texas 78108, and more particularly described as:

       LOT 31, BLOCK 15, CIBOLO VALLEY RANCH SUBDIVISION UNIT 8, IN
       THE CITY OF CIBOLO, GUADALUPE COUNTY, TEXAS, ACCORDING TO
       THE MAP OR PLAT RECORDED IN VOLUME 7, PAGES 697-700,
       MAP/PLAT RECORDS OF GUADALUPE COUNTY, TEXAS.

(the “Property”). The Security Instrument was recorded in the Real Property Records for

Guadalupe County, Texas on May 29, 2013 under Volume 4089, Page 0149. A true and correct

copy of the Security Instrument is attached hereto at Exhibit B.

       10.      The Loan was subsequently transferred from MERS, as nominee for NTFN, Inc.

to Wells Fargo Bank, N.A., as evidenced by that certain Corporate Assignment of Deed of Trust

(“First Assignment”) executed on September 22, 2015 and recorded in the Real Property Records

of Guadalupe County, Texas under Document No. 2015020782. A true and correct copy of the

Assignment is attached hereto as Exhibit C.

       11.      The Loan was then subsequently transferred from Wells Fargo Bank, N.A., to

U.S. Bank National Association, not in its individual capacity but solely as trustee for the RMAC

Trust, Series 2018 G-CTT, as evidenced by that certain Corporate Assignment of Deed of Trust

(“Second Assignment”) executed on March 4, 2021 and recorded in the Real Property Records

of Guadalupe County, Texas under Document No. 202199008629. A true and correct copy of the

Assignment is attached hereto as Exhibit D.




PLAINTIFF’S ORIGINAL COMPLAINT
MWZM: 21-000028-316                                                               PAGE 4
             Case 5:21-cv-00407-JKP Document 1 Filed 04/22/21 Page 5 of 9




       12.      Plaintiff is the current legal owner and holder of the Note endorsed in blank and

the mortgagee as that term is defined in section 51.0001(4) of the Texas Property Code.

       13.      Under the terms of the Loan Agreement, the Borrowers are required to pay when

due the principal and interest on the debt evidenced by the Note, as well as any applicable

charges and fees due under the Note.

       14.      The Loan Agreement further provides that should the Borrowers fail to make

payments on the Note as they became due and payable, or fail to comply with any or all of the

covenants and conditions of the Security Instrument, that the lender may enforce the Security

Instrument by selling the Property according to law and in accordance with the provisions set out

in the Loan Agreement.

       15.      On February 10, 2018, Decedent Ennis Arlaundo Fowler passed away. No probate

was ever opened for him. In accordance with Texas Estates Code §§ 101.001(b) and 101.051, his

heirs acquired all of his interest in the Property immediately upon his death—subject to the Loan

Agreement debt owed to Plaintiff.

       16.      Though some, if not all, of the heirs have had the use, benefit, and enjoyment of

the Property, they have failed or refused to pay make payments on the Note and have failed to

comply with any and all the covenants and conditions of the Security Instrument.

       17.      The Loan Agreement is in default as of May 1, 2020. A Notice of Default was

served in accordance with the Loan Agreement and the Texas Property Code on July 10, 2020. A

true and correct copy of the Notice of Default is attached hereto as Exhibit E.

       18.      The default was not cured. On April 15, 2021, a Notice of Acceleration of Loan

Maturity (“Notice of Acceleration”) was served in accordance with the Loan Agreement and the




PLAINTIFF’S ORIGINAL COMPLAINT
MWZM: 21-000028-316                                                                PAGE 5
             Case 5:21-cv-00407-JKP Document 1 Filed 04/22/21 Page 6 of 9




Texas Property Code. A true and correct copy of the Notice of Acceleration is attached hereto as

Exhibit F.

       19.      In accordance with Federal Rule of Civil Procedure 9(c), all conditions precedent

have been performed or have occurred for Plaintiff to enforce its security interest against the

Property. Plaintiff brings this suit for declaratory judgment and foreclosure so it may enforce its

security interest in the Property.

                   III. CAUSE OF ACTION – STATUORTY PROBATE LIEN

       20.      The foregoing paragraphs are incorporated by reference for all purposes.

       21.      Plaintiff seeks a declaration from this Court that Plaintiff has a statutory probate

lien against the Property under the terms of the Loan Agreement and the following statutory

authority:

                   a. TEX. ESTATES CODE §§ 101.001(b) and 101.051(b)(1),
                      which state in pertinent part:

                       “ . . . the estate of a person who dies intestate vests
                       immediately in the person's heirs at law, subject to
                       the payment of, and is still liable for: the debts of the
                       decedent, except as exempted by law. . .”

                   b. TEXAS TITLE EXAMINATION STANDARDS § 11.10,
                      which states in pertinent part:

                       “A decedent’s Property passes to his or her heirs at
                       law or devisees immediately upon death, subject in
                       each instance, except for exempt Property, to
                       payment of debts, including estate and inheritance
                       taxes;” and

                   c. TEXAS TITLE EXAMINATION STANDARDS § 11.60,
                      which states in pertinent part:

                       “A decedent’s Property passes to his or her heirs at
                       law or devisees immediately upon death, subject in
                       each instance, except for exempt Property, to
                       payment of debts, including estate and inheritance


PLAINTIFF’S ORIGINAL COMPLAINT
MWZM: 21-000028-316                                                                  PAGE 6
             Case 5:21-cv-00407-JKP Document 1 Filed 04/22/21 Page 7 of 9




                       taxes . . . Property of a decedent passes subject to
                       unpaid debts and taxes of the estate.”

       22.      Through Plaintiff’s statutory probate lien, reserved in Texas Estates Code

§§ 101.001 and 101.151, Plaintiff has an enforceable and superior lien against the heirs’ interest

in the Property. Because of a material breach of the Loan Agreement, Plaintiff seeks to enforce

its statutory probate lien in the Property through foreclosure.

                 IV. CAUSE OF ACTION – DECLARATORY JUDGMENT

       23.      The foregoing paragraphs are incorporated by reference for all purposes.

       24.      Plaintiff requests a declaration from this Court that it is the owner and holder of

the Note and beneficiary of the Security Instrument. Plaintiff requests a further declaration from

this Court that, as owner and holder of the Note and beneficiary of the Security Instrument,

Plaintiff is a mortgagee as that term is defined under Texas Property Code section 51.0001(4),

and is authorized to enforce the power of sale in the Security Instrument through foreclosure of

the Property.

       25.      Plaintiff has been forced to hire the undersigned attorneys to seek a declaratory

judgment as a result of the heirs’ failure to comply with the Loan Agreement. Plaintiff is

therefore entitled to and seeks judgment against the heirs for its reasonable attorney’s fees in this

action, both through trial and in the event of a subsequent appeal, as provided by the Security

Instrument signed by Borrowers.

                          V. CAUSE OF ACTION - FORECLOSURE

       26.      The foregoing paragraphs are incorporated by reference for all purposes.

       27.      Plaintiff asserts a cause of action for judicial foreclosure against Defendants.

Plaintiff has fully performed its obligations under the Loan Agreement, however, Defendants

have failed to make the payments for the Property required under the Note.


PLAINTIFF’S ORIGINAL COMPLAINT
MWZM: 21-000028-316                                                                  PAGE 7
             Case 5:21-cv-00407-JKP Document 1 Filed 04/22/21 Page 8 of 9




       28.      The Security Instrument permits Plaintiff to foreclose on the Property should

there be an event of default on the Note. Accordingly, Plaintiff seeks judgment in its favor and

an order allowing foreclosure in accordance with the Security Instrument and Texas Property

Code section 51.002, or alternatively, a judgment for judicial foreclosure.

       29.      Plaintiff has been forced to hire the undersigned attorneys to pursue this claim;

Plaintiff is therefore entitled to and seeks judgment against Defendants for its reasonable

attorney’s fees in this action, both through trial and in the event of a subsequent appeal, as

provided by the Loan Agreement. Plaintiff seeks an award of attorney’s fees as a further

obligation on the Note and not as a money judgment against Defendants, personally.

       30.      All conditions precedent have been performed or have occurred.

                                VI. TRESSPASS TO TRY TITLE

       31.      Concurrent with Plaintiff acquiring all of Defendants’ right, title and interest in

the Property by enforcement of Plaintiff’s statutory probate lien by non-judicial foreclosure,

public auction, or foreclosure under Texas Rule of Civil Procedure 309, Plaintiff seeks a

declaration and judgment under 28 U.S. Code § 2201, that Defendants are divested of all of their

right, title and interest in the Property and that all of Defendants’ right, title, and interest in the

Property are vested in Plaintiff.

                                    VII. WRIT OF POSSESSION

       32.      If any person occupies or claims possession of the Property after transfer of all

right, title and interest in the Property by trustee’s or sheriff’s deed, Plaintiff requests a writ of

possession against Occupant in accordance with Texas Rule of Civil Procedure 310.




PLAINTIFF’S ORIGINAL COMPLAINT
MWZM: 21-000028-316                                                                    PAGE 8
            Case 5:21-cv-00407-JKP Document 1 Filed 04/22/21 Page 9 of 9




                                              PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiff requests that upon final hearing,

that Defendants be cited to appear and answer, and the Court enter judgment granting:

       a.      a declaration that all of Decedents’ heirs-at-law have been made parties to this
               suit and are vested with all of Decedents’ right, title, and interest in the Property;

       b.      a declaration from this Court that, as owner and holder of the Note and
               beneficiary of the Security Instrument, Plaintiff is a mortgagee as that term is
               defined under Texas Property Code section 51.0001(4), and is authorized to
               enforce the power of sale in the Security Instrument through foreclosure of the
               Property;

       c.      a declaration that due to a breach of the Loan Agreement, Plaintiff’s statutory
               probate lien against the Property shall be enforced by a foreclosure or public
               auction; or alternatively, a judgment for judicial foreclosure; and that through the
               foreclosure or auction the Defendants are divested and Plaintiff is vested with all
               of the right, title, and interest to the Property;

       d.      a writ of possession against any Occupant of the Property who fails or refuses to
               leave the Property after foreclosure or auction;

       e.      attorneys’ fees and costs of suit, not as a personal judgment against the
               Defendants, but only as an additional debt secured by the Security Instrument;
               and

       f.      all other relief, in law and in equity, to which Plaintiff is entitled.

                                                    Respectfully submitted,

                                                    By: /s/ Mark D. Cronenwett
                                                       MARK D. CRONENWETT
                                                       Texas Bar No. 00787303
                                                       mcronenwett@mwzmlaw.com

                                                         JONATHAN C. SMITH
                                                         Texas Bar No. 24103940
                                                         jsmith@mwzmlaw.com

                                                      MACKIE WOLF ZIENTZ & MANN, P.C.
                                                      14160 N. Dallas Parkway, Suite 900
                                                      Dallas, Texas 75254
                                                      214-635-2650 (Phone)
                                                      214-635-2686 (Fax)

                                                      ATTORNEYS FOR PLAINTIFF

PLAINTIFF’S ORIGINAL COMPLAINT
MWZM: 21-000028-316                                                                      PAGE 9
